Per Curiam.
Action against the payee of a promissory note who had transferred the saíne before maturity to plaintiff by his indorsement waiving demand, notice of demand and nonpayment. Defense that the waiver found above the indorsement was placed thereon after the transfer. Verdict for defendant. On motion of plaintiff the court granted a new trial on the ground that the verdict is not justified by the evidence. Defendant appeals.
The order must be affirmed. Defendant testified positively that the waiver, which was by a rubber stamp, was not on the note when he signed his name on the back thereof. Plaintiff cashier is equally positive in his testimony that *531he affixed the rubber stamp before defendant’s signature was attached. No other witness had any knowledge of the actual transaction. Under this state of the record our decisions settle, beyond controversy, that we should not interfere with the trial court’s discretion in awarding a new trial. The testimony is not manifestly and palpably in favor of the verdict. Hicks v. Stone, 13 Minn. 398 (434), has always been adhered to. Farmer v. Stillwater Water Co. 99 Minn. 119, 108 N. W. 824; Kramer v. Perkins, 102 Minn. 455, 113 N. W. 1062; Avery v. Holliston, 104 Minn. 178, 116 N. W. 354; Hansen v. Lee, 104 Minn. 232, 116 N. W. 482; Marek v. Holey, 119 Minn. 216, 137 N. W. 969.
Order affirmed.